DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to measurement of personalized quality assurance of inference models for machine learning.
With regards to claim 1, Saba (US 2018/0349800) discloses a system for personalized quality assurance of inference models (paragraph 68), the system comprising: 
at least one processor (paragraph 86) configured to: 
obtain a first result of applying a first plurality of data items associated with a first device to a first inference model (paragraph 68); 
obtain a second result of applying a second plurality of data items associated with a second device to the first inference model (paragraph 68).
Motamedi (US 2018/0011689) discloses a system for personalized quality assurance (paragraph 34), the system comprising: 
at least one processor (paragraph 106) configured to: 
obtain a first result of applying a first plurality of data items associated with a first device (paragraph 45);
obtain a second result of applying a second plurality of data items associated with a second device (paragraph 46);
compare of at least one type of response contained in the first result and the second result (paragraph 47); 
assess the compatibility of the first and second devices (paragraph 47).
The prior art, either singularly or in combination, does not disclose “…obtain a third result of applying the first plurality of data items to a second inference model; obtain a fourth result of applying the second plurality of data items to the second inference model; compare the first result with the third result; 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.  
With regards to claim 8, Saba (US 2018/0349800) discloses a method for personalized quality assurance of inference models (paragraph 68), the method comprising: 
obtaining a first result of applying a first plurality of data items associated with a first device to a first inference model (paragraph 68);  
obtaining a second result of applying a second plurality of data items associated with a second device to the first inference model (paragraph 68).
Motamedi (US 2018/0011689) discloses a method for personalized quality assurance (paragraph 34), the method comprising:
obtaining a first result of applying a first plurality of data items associated with a first device (paragraph 45);
obtaining a second result of applying a second plurality of data items associated with a second device (paragraph 46);
comparing of at least one type of response contained in the first result and the second result (paragraph 47); 
assessing the compatibility of the first and second devices (paragraph 47).
The prior art, either singularly or in combination, does not disclose “…obtaining a third result of applying the first plurality of data items to a second inference model; obtaining a fourth result of applying the second plurality of data items to the second inference model; comparing the first result with the third result; comparing the second result with the fourth result; assessing the compatibility of the second inference model to the first device based on the comparison of the first result and the third result; and assessing the compatibility the second inference model to the second device based on the comparison of the second result and the fourth result” of claim 8.  

With regards to claim 19, Saba (US 2018/0349800) discloses a non-transitory computer readable medium storing data and computer implementable instructions (paragraph 87) for carrying out a method for personalized quality assurance of inference models (paragraph 68), the method comprising: 
obtaining a first result of applying a first plurality of data items associated with a first device to a first inference model (paragraph 68); 
obtaining a second result of applying a second plurality of data items associated with a second device to the first inference model (paragraph 68).
Motamedi (US 2018/0011689) discloses a non-transitory computer readable medium storing data and computer implementable instructions (paragraph 106) for carrying out a method for personalized quality assurance (paragraph 34), the method comprising: 
obtaining a first result of applying a first plurality of data items associated with a first device (paragraph 45);
obtaining a second result of applying a second plurality of data items associated with a second device (paragraph 46);
comparing of at least one type of response contained in the first result and the second result (paragraph 47); 
assessing the compatibility of the first and second devices (paragraph 47).
The prior art, either singularly or in combination, does not disclose “…obtaining a third result of applying the first plurality of data items to a second inference model; obtaining a fourth result of applying the second plurality of data items to the second inference model; comparing the first result with the third result; comparing the second result with the fourth result; assessing the compatibility of the second inference model to the first device based on the comparison of the first result and the third result; and assessing the compatibility the second inference model to the second device based on the comparison of the second result and the fourth result” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488